NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-3545-20

C.M.E.,

         Plaintiff-Respondent,

v.

M.E.,

     Defendant-Appellant.
__________________________

                   Submitted September 12, 2022 – Decided September 29, 2022

                   Before Judges Mayer and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County,
                   Docket No. FM-15-0891-19.

                   The Goldstein Law Group, attorneys for appellant
                   (David M. Meth, of counsel and on the briefs; Mark
                   Goldstein, on the briefs).

                   Charles C. Berkeley, attorney for respondent.

PER CURIAM
      Following a dissolution trial in the Family Part, defendant M.E.1 appeals

from certain provisions of a June 28, 2021 judgment of divorce (JOD).2 We

affirm in part, and vacate and remand in part for further proceedings.

                                       I.

      Defendant and plaintiff C.M.E. married in March 2014; six months later,

plaintiff gave birth to the parties' only child, A.E. (Ann).      At that time,

defendant worked as a heavy equipment operator for his father, earning

approximately $80,000 per year. Although plaintiff briefly worked during the

marriage as a waitress and a part-time nursing assistant, the parties agreed she

would stop working and stay at home with Ann. But because plaintiff received

a $100,000 inheritance from her great uncle in 2014, she continued

contributing to the parties' household expenses, paying off defendant's credit

card debt of approximately $14,000, $22,000 in rental expenses for the family,

and "all debts between the two of" them.




1
  We use initials for the parties and a pseudonym for their daughter to protect
their privacy. R. 1:38-3(d)(10).
2
   The original JOD from June 24, 2021 was amended on June 28, 2021 to
correct a clerical error.



                                                                         A-3545-20
                                      2
      In March 2015, defendant was injured at work when "a manhole cover

dropped into . . . [a] chute," causing "an electrical explosion."    The Social

Security Administration (SSA) deemed him permanently disabled due to

injuries he sustained in the accident. Defendant later received a settlement

from his former employer for "lost wages" totaling approximately $320,000.

In 2018, he received a lump sum payment of roughly $90,000 from the SSA

for "back wages."

      When Ann was approximately eight months old, plaintiff discovered

certain family bills were not being paid. She confronted defendant and he

revealed he had a gambling addiction.      After defendant confessed that he

"gambled everything," plaintiff "took over" the family's finances.

      During the next few years, the parties experienced significant marital

discord. Defendant attributed the breakdown of the marriage to a change in

plaintiff's "demeanor" after she underwent bariatric surgery in 2018. Plaintiff

contended the marriage suffered from defendant's fixation with various

lawsuits after his 2015 accident. According to plaintiff, defendant provided

"[v]ery little" assistance with household chores and "would just lock himself

up" to "work[ on] . . . his workers' comp[ensation] case, his personal injury

case, and that was his job, so he said."


                                                                         A-3545-20
                                       3
      In January 2019, plaintiff filed for a temporary restraining order,

alleging defendant physically assaulted her. She obtained a final restraining

order (FRO) following a trial before the same judge who presided over the

parties' divorce trial.3

      In February 2019, plaintiff filed a complaint for divorce. Although the

parties retained counsel and attempted to mediate their differences, they were

unsuccessful.

      By the time the divorce trial began in February 2021, the parties were no

longer represented by counsel.      They proceeded to trial virtually, due to

COVID-19 restrictions.     Because the parties appeared without counsel, the

judge elicited testimony directly from them and allowed them to cross-examine

each other, despite that plaintiff's FRO barred defendant from communicating

with her.4

      Initially, the judge questioned plaintiff about her educational and

employment background. She testified she was a high school graduate and a

3
    We were not provided with transcripts from the domestic violence
proceeding.
4
   The transcripts from the dissolution trial show the judge repeatedly had to
instruct the parties not to interrupt each other; he also had to remind defendant
several times he would "not . . . retry [the parties' domestic violence] case" as
part of the divorce trial.

                                                                          A-3545-20
                                      4
certified phlebotomist.   Additionally, she stated she was unemployed and

collecting $230 per week in unemployment benefits "because of [COVID]"

and having to "homeschool [Ann] three days a week." Plaintiff anticipated

that once Ann returned to school full-time, she would resume her part-time job

as a nursing assistant and earn $17.50 per hour. Plaintiff estimated she would

gross $408 per week by working three eight-hour shifts a week.

      The judge asked plaintiff why she could not work a forty-hour week.

She explained she was "in school full-time," and reiterated she was

"homeschooling [Ann] three days a week."         Plaintiff also stated she was

pursuing an Associate degree at Ocean County College, and hoped to secure a

bachelor's degree in elementary education by the end of 2023.

      Regarding her requests for alimony and child support, plaintiff stated

defendant "bankrupt[ed]" her and "continue[ed] this court stuff for the last two

years [by] just playing these games."      Accordingly, she testified she was

"broke" and sharing household expenses by living with her brother and father.

      Plaintiff acknowledged Ann received "derivative benefits" of $674 per

month and a lump sum payment from the SSA of approximately $31,000 based

on defendant's disability. But she was concerned defendant owed over $7,000

in support arrears, a debt she believed "should have been cleared up with any


                                                                         A-3545-20
                                      5
money [defendant] received."       Plaintiff explained defendant was awarded

approximately $90,000 in back wages from the SSA, but "went and . . . spent

[it] down in Atlantic City." Further, she recalled that despite being ordered by

the court not to spend a state income tax refund, "he came into the courtroom

and said, 'no sorry, gambled that, too.'"

      Challenging defendant's claim he could not pay child support or

alimony, plaintiff pointed out "he has three cars," including "a brand-new car"

and "great credit." She also suspected defendant had a "stash of money

somewhere."      Additionally, she asserted he could work to assist her

financially, despite his back injury, because he was "able to carry . . . groceries

for his mother" and "sit at a computer all day long."

      Regarding issues of custody and parenting time, plaintiff stated

defendant had two-hour supervised visits on Tuesdays and Sundays, per court

order, and the visits were "going okay." But given Ann's reports of her father

"watching TV" during the visits or "putting her in front of the TV ," plaintiff

assumed Ann mostly "play[ed] with . . . her grandma" when she visited

defendant.

      The judge questioned plaintiff about her preferences for custody and

parenting time going forward, stating, "[n]ormally, we would require you to


                                                                            A-3545-20
                                        6
file . . . a Parenting Plan. . . . So, I'm asking you, . . . what do you propose in

terms of a Parenting Plan, Custody Plan for [Ann]?" Plaintiff replied she did

not want defendant to only see Ann "two hours two days a week," but believed

he "need[ed] a psych[iatric] eval[uation]" before the court considered

expanding his parenting time. She pointed to the possibility defendant would

drive with Ann during visits, and rhetorically asked, "what medications is he

even on . . . at this point?"

      Plaintiff also testified she wanted defendant to take parenting courses

and anger management classes so he would "have the tools to deal with" Ann.

Additionally, plaintiff stated defendant should demonstrate why he would not

be a danger to Ann, considering he suffered from "severe manic episodes" and

paranoia during the marriage. Plaintiff feared Ann "might trigger" her father

"during a manic episode" and he would "get physical," but conceded she knew

of no instance when defendant "acted out toward" Ann during his visits.

      The judge informed plaintiff he needed to consider certain statutory

factors under N.J.S.A. 9:2-45 before finalizing the parties' custody and



5
   Pursuant to N.J.S.A. 9:2-4, a judge addressing custody and parenting time
issues must consider the following fourteen factors:



                                                                            A-3545-20
                                       7
parenting time arrangements. He highlighted numerous factors for the parties'

benefit. For example, he found the parties had a history of domestic violence,

reminding them he presided over their domestic violence trial.        He also



            (1) the parents' ability to agree, communicate and
            cooperate in matters relating to the child;
            (2) the parents' willingness to accept custody and
            any history of unwillingness to allow parenting time
            not based on substantiated abuse;
            (3) the interaction and relationship of the child with
            its parents and siblings;
            (4) the history of domestic violence, if any;
            (5) the safety of the child and the safety of either
            parent from physical abuse by the other parent;
            (6) the preference of the child when of sufficient
            age and capacity to reason so as to form an intelligent
            decision;
            (7) the needs of the child;
            (8) the stability of the home environment offered;
            (9) the quality and continuity of the child's
            education;
            (10) the fitness of the parents;
            (11) the geographical proximity of the parents'
            homes;
            (12) the extent and quality of the time spent with the
            child prior to or subsequent to the separation;
            (13) the parents' employment responsibilities; and
            (14) the age and number of the children.

            [N.J.S.A. 9:2-4(c).]




                                                                       A-3545-20
                                      8
concluded Ann was too young for him to consider any preference she might

express regarding custody and parenting time.

      When the judge asked plaintiff about her willingness to communicate

with defendant about their daughter, consistent with N.J.S.A. 9:2-4(c)(1),

plaintiff stated she was amenable to such communication, via email, so long as

the communications related directly to the child. Touching on other statutory

factors referenced by the judge, plaintiff further testified she had no plans to

relocate from her home, and no intention of removing Ann from her current

school system. She also verified the parties lived near one another.

      Turning to the issue of equitable distribution, plaintiff testified there

were no "major assets" left to distribute, other than proceeds defendant might

receive from pending lawsuits. She also stated the parties should satisfy their

own credit card debt. But she asked the judge to order defendant to contribute

to her counsel fees. She explained the divorce litigation had "just gone on for

so long" that defendant "put [her] in debt," and she owed "[c]lose to $50,000"

to her former attorneys. The judge told her, "[e]ventually, you're going to have

to provide this court with those bills"; plaintiff noted this instruction, replying,

"Okay."




                                                                             A-3545-20
                                        9
      Before defendant cross-examined plaintiff, the judge acknowledged she

"filed a Case Information Statement [(CIS)] with the court already."

Defendant responded, "[f]or the record, Your Honor, . . . [plaintiff] filed one

CIS, one complete CIS, and that's the initial one." Defendant did not ask the

judge then, nor during the balance of the trial, for an order compelling plaintiff

to submit an updated CIS.

      Several weeks later, when the virtual trial was due to continue, plaintiff

asked for — and received — an adjournment because her daughter was at

home with her. Before the judge postponed the proceeding, he conducted a

phone conference with the parties. During the conference, defendant requested

more time to prepare for trial, claiming he had not "done a CIS." But he also

stated he "found a CIS from [his] previous attorney." The judge informed the

parties he would reschedule the trial to a date "no sooner than a month from

now," and directed defendant to promptly submit "whatever evidence" he

wanted the court to consider once the trial resumed.

      The trial continued three months later. When defendant took the stand,

the judge asked him questions much like those he posed to plaintiff.

Regarding his employment and housing situation, defendant stated he was

unemployed and living with his mother, roughly half a mile away from


                                                                           A-3545-20
                                      10
plaintiff's residence. He testified he paid his mother rent of $150 per week.

Additionally, defendant stated he "didn't make a bedroom yet" for Ann but if

he had her for overnights, he would "make a bedroom for her."

      Regarding his income, defendant testified he received $855 in weekly

worker's compensation benefits, and Social Security payments totaling $2,607

per month. He noted $674 of his monthly Social Security benefits were paid to

Ann as a derivative benefit.

      Defendant also testified he received a lump sum of $89,282.60 from the

SSA for back wages, but he spent virtually all those funds. In explaining how

he spent this money, defendant estimated he paid between $10,000 and 15,000

to buy a certain toy collection and used another $20,000 to satisfy attorneys'

fees and other litigation costs. Further, he bought over $6,000 worth of eBay

purchases and paid almost $3,000 for lodging in Atlantic City. Additionally,

he satisfied roughly $5,500 in credit card debt and $2,500 worth of loans, and

gave his mother $20,958 for money he "owed her."

      Defendant also testified he received a $320,000 settlement from his

former employer for "lost wages" sometime in 2016 or 2017.             The judge

pointedly asked, "what happened to that money?" Defendant replied, "living −

a lot [of] it was just towards living. I'm sure I gambled some of it. . . . I don't


                                                                            A-3545-20
                                      11
have the day-to-day records of it." The judge remarked that defendant "created

a lot of harm" and "squandered so much money that could have benefitted"

Ann. Defendant replied, "Yeah, I know." He further conceded he engaged in

"massive squandering . . . in a two-month period of time."

      In addressing plaintiff's concerns about his physical and mental health,

defendant stated he suffered from bipolar disorder and depression, and after his

2015 accident, he experienced "massive headaches." According to defendant,

his neurologist recently told him he had "brain damage." 6        Additionally,

defendant testified he was prescribed numerous medications for his ailments,

including:   Quetiapine for bipolar disorder; Topiramate and Aimovig for

headaches; Wellbutrin for depression, Sertraline for post-traumatic stress

disorder; Clonazepam to "help [him] think better;" and Trazadone to help him

sleep. Defendant also stated he took Suboxone to wean himself off opioids

before entering an inpatient program for his gambling addiction.        And he

attended weekly teletherapy with a psychologist.




6
  Defendant did not produce any expert witness at trial to establish the extent
of his cognitive deficits. Moreover, the record reflects he readily answered
questions posed to him by the judge and plaintiff during the trial, and he
actively engaged in cross-examining plaintiff.

                                                                         A-3545-20
                                     12
      The judge questioned defendant about his preference for a custody and

parenting time arrangement in the future, much as the judge had when plaintiff

testified. The judge stated, "[n]ormally, I would require the lawyers to present

a custody and parenting plan. What is your plan? What do you think this

court should do as it relates to custody and parenting?" Defendant proposed

sharing physical custody of Ann, and though he acknowledged he regularly

saw his daughter for supervised visits, he believed plaintiff was resistant to

him having parenting time. He stated her concern about his physical and

mental health, relative to his "ability to parent," was "unfounded." However,

he subsequently testified plaintiff's concerns about his "temperament" and how

"that temperament might carry . . . over onto" Ann was "reasonable."

      After the judge explained he would consider various statutory factors

under N.J.S.A. 9:2-4 to resolve the parties' custody and parenting time

disputes, he offered to "lead [defendant] through the [fourteen statutory]

factors," telling him he had "the right to add . . . anything." Defendant stated

he was "okay with that." 7 The judge further suggested defendant "might want

to use this list [of statutory factors to] . . . tailor [his] presentation."


7
  The judge also asked plaintiff if she was "okay with that" approach and she
answered affirmatively.

                                                                               A-3545-20
                                         13
      In response to the judge's inquiries, defendant testified he "would be able

to agree and communicate and cooperate [with plaintiff] in matters related to"

Ann. Also, he denied the parties had a history of domestic violence, despite

the entry of the FRO against him. Although defendant stated he acted in "self-

defense" on the date of the January 2019 assault, the judge reminded defendant

he was the judge who presided over the parties' domestic violence trial and he

"didn't believe" defendant's position at that hearing.

      When asked about Ann's safety and his ability to fulfill her needs,

defendant testified Ann was "definitely" safe with him and he was one

"hundred percent" sure he could satisfy her needs. Defendant also stated he

intended to stay in his mother's home "[f]or the time being" and wanted Ann to

remain in her current school. He also attested both parties were fit parents.

      Before   the   trial   concluded,    plaintiff   cross-examined   defendant.

Defendant represented he had not received a final workers' compensation

award, and stated he understood the judge had ordered his attorneys to hold

any workers' compensation award in trust pending further order. When the

judge announced he also was going to order any proceeds from defendant's

pending personal injury action to "be frozen . . . pending further order" so he

could "decide how to apply that money, if [any]," defendant replied, "Yes, sir."


                                                                           A-3545-20
                                      14
      Shortly before the trial ended, plaintiff stated she owed "$40,000 [in]

credit card debt and . . . $49,000 in lawyer fees." She added, "I think I sent

you the bills today for lawyer fees." The judge assured both parties he would

"look over all the evidence . . . presented . . . and . . . render a decision."

      On June 24, 2021, the judge issued his opinion from the bench.

Regarding custody and parenting time, the judge cited the statutory factors

under N.J.S.A. 9:2-4(c) and found communication between the parties was

"extremely difficult in view of the restraining order." He also concluded both

parties were willing to accept custody of Ann and there was no "history of

unwillingness to allow [parenting] time not based on substantiated abuse."

The judge noted plaintiff was "sad that [Ann] . . . doesn't have a normal

relationship with her father" but over time, he expected the father-daughter

relationship would improve.

      Next, the judge determined the interaction between Ann and plaintiff

was "great," but defendant's relationship with Ann suffered due to defendant's

preoccupation with pending lawsuits. The judge found the divorce action, in

particular, "destroyed the[] parties financially" and "[t]here's nothing left [in

the marital estate] except what may come from [other] lawsuits." Further, the




                                                                                  A-3545-20
                                        15
judge stated defendant's relationship with Ann would "take work to normalize

[the] relationship."

      Additionally, the judge stated he was "compelled to find . . . there was [a

history of] domestic violence" between the parties, based on his finding in

2019 that defendant assaulted plaintiff. Although the judge declined to find

Ann was "in danger of [being] physical[ly] abuse[d]" by defendant, the judge

concluded "[i]f there were no restraining order, . . . [defendant] would continue

to want to attack [plaintiff] and therefore [Ann] would be vicariously hurt.

She would be collateral damage."

      Next, the judge again found Ann was too young for him to consider any

preference she might express regarding custody and parenting time. Further,

he determined "[t]he needs of the child are being met by the mother," the

parents' homes were stable and "within walking distance of each other," and

there were no issues regarding the quality and continuity of Ann's education.

He also deemed plaintiff fit to care for Ann, noting plaintiff was "healthy" and

had "no psychiatric problems."      However, the judge found defendant had

"significant problems." The judge stated:

            [W]hen I first met him, he was out of control. He had
            this compulsion to gamble that he could not
            control . . . . He's dealing with whatever problems he


                                                                          A-3545-20
                                     16
            has but the court is concerned about how far he's
            gotten in that regard.

      Turning to the quality of time defendant spent with Ann prior to the

divorce, the judge found this factor was

            part of the genesis of this entire divorce. Defendant
            became consumed in his litigations, . . . and he kind of
            cut himself off from the world and his family. . . . My
            hope is that now that this is over maybe that will abate
            and he's going to realize what his priorities are.

      Considering these and other factors, the judge concluded

            it is in the best interest of [Ann] that the mother be
            granted sole custody 8 of [the child]. She will be
            designated as parent of primary residence [PPR] and
            the defendant shall be designated parent of alternate
            residence [PAR]. 9 [I] continue the parenting time as it

8
   A discrepancy exists between the judge's oral opinion and the amended JOD
regarding the parties' legal custody arrangement. On June 24, the judge orally
granted plaintiff "sole custody." But in his amended JOD, the judge directed,
"[t]he parties shall share joint legal custody." Because: plaintiff does not
appeal from the amended JOD awarding the parties joint legal custody; she
testified she was willing to communicate with defendant via email about issues
related to Ann; and the judge found "the parties could communicate" about
Ann, we decline to disturb the joint legal custodial arrangement reflected in the
amended JOD.
9
   "A Parent of Primary Residence (PPR) is a parent who provides a residence
for the child for more than 50% of overnights annually. . . . A Parent of
Alternate Residence (PAR) is a parent who provides an overnight residence for
the child when he or she is not with the PPR." Child Support Guidelines
(Guidelines), Pressler & Verniero, Current N.J. Court Rules, Appendix IX-A
to R. 5:6A at ¶14(b)(1), www.gannlaw.com (2022).

                                                                          A-3545-20
                                     17
            currently is. As a condition of expanding that, the
            defendant must undergo a parenting skills course.

                   Also, . . . since I did not get adequate
            information regarding [defendant's] current medical
            condition and psychiatric condition, I'm ordering a
            risk assessment.

      The judge further ordered "[t]he parents shall consider an expansion of

[defendant's] parenting time following the defendant[] successfully completing

a parenting skills class." Additionally, he modified the existing FRO to allow




      Importantly, the Guidelines provide, in part, that a PAR must establish
he or she

            has or is expected to have the child for the substantial
            equivalent of two or more overnights per week over a
            year or more . . . and . . . show . . . separate living
            accommodations for the child are provided during
            such times (i.e., evidence of separate living
            accommodations maintained specifically for the child
            during overnight stays).

            [Id. at ¶14(c)(2).]

Because defendant has no overnight visits under the amended JOD, plaintiff is
Ann's "Custodial Parent," not her PPR, and defendant is Ann's "Non-Custodial
Parent," rather than her PAR. See id. at Appendix IX-B. The June 28
amended JOD should be modified accordingly on remand.



                                                                       A-3545-20
                                     18
the parties to communicate through Our Family Wizard10.

      Regarding child support, the judge found defendant received $1,355 per

week in Social Security and workers' compensation benefits.         Further, he

credited defendant for the $156 per week Ann received in derivative benefits,

and found defendant enjoyed "seventy-nine percent" of the parties' net weekly

income. In arriving at this allocation, the judge imputed income to plaintiff at

the rate of $408 per week, consistent with her prior earnings.

      Finding defendant would continue to have "zero overnights" with Ann

during supervised weekly visits at his mother's home, the judge completed a

Sole-Parenting Worksheet and concluded defendant owed $98 per week under

the Guidelines.11    The judge explained this amount could change once

defendant's workers' compensation benefits ended.

      Before rendering a decision on plaintiff's request to have defendant pay

her outstanding counsel fees, the judge stated he had not "added up" the

invoices plaintiff submitted to the court. He stated he did not "have a list of


10
   Our Family Wizard is an online tool designed to facilitate communications
between divorced or separated parents.
11
   A Sole-Parenting Worksheet is used to calculate child support when the
non-custodial parent has less than "the substantial equivalent of two or more
overnights per week." See Pressler & Verniero, Appendix IX-B to R. 5:6A.

                                                                         A-3545-20
                                     19
[plaintiff's] exhibits" and inquired whether she "mark[ed] any exhibits into

evidence." Plaintiff responded she had to "resend" the counsel fee invoices

because "[the court clerk] couldn't upload . . . [her] PDF." With that, the judge

marked the invoices from plaintiff's former attorneys as "P-1," and calculated

from the bench how much they totaled. He determined plaintiff owed her

attorneys $58,646.20.

      In assessing whether defendant should contribute to these fees, the judge

found defendant engaged in "antics" during the marriage, noting "a lot of

money came into [his] hands . . . and instead of paying marital [bills,] he

squandered it. In fact, he just gave his mother another $20,000 plus." The

judge also stated he found defendant "in contempt of court" "several times."

      Due to defendant's misconduct in court, his dissipation of a sizeable

amount of funds during the marriage, and the judge finding plaintiff was

unable to pay the counsel fees she incurred, the judge concluded defendant

should be responsible for plaintiff's outstanding counsel fees. Although he

found defendant did not "currently have the ability to pay" the $58,646.20

plaintiff owed, the judge projected defendant "may in the future" have that

ability. Accordingly, the judge imposed "a lien against any proceeds which




                                                                          A-3545-20
                                     20
defendant may receive from pending lawsuits," including his workers'

compensation litigation.

      Lastly, the judge deemed any remaining claims of the parties to be

"waived" "or barred." He entered a conforming JOD that day. An amended

JOD was executed four days later, with a Sole-Parenting Worksheet attached

to reflect the child support award.

                                       II.

      On appeal, defendant raises the following arguments:

            POINT I

            THE   MATTER    GENERALLY     MUST  BE
            REMANDED AS THE COURT FAILED TO
            CONSIDER AND/OR FAILED TO REQUIRE THE
            FILING BY THE PARTIES OF CERTAIN
            DOCUMENTS MANDATED BY THE NEW JERSEY
            RULES OF COURT. (NOT RAISED BELOW).

            A.     CUSTODY AND PARENTING TIME PLAN

            B.     CASE INFORMATION STATEMENTS

            POINT II

            THE TRIAL COURT'S RULING AS TO
            PARENTING TIME FOR THE DEFENDANT WAS
            AN ABUSE OF DISCRETION.
            POINT III

            THE TRIAL COURT IMPROPERLY ABUSED ITS
            DISCRETION IN AWARDING THE PLAINTIFF

                                                                   A-3545-20
                                      21
            CHILD SUPPORT IN THE SUM OF $98.00 PER
            WEEK.

            POINT IV

            THE AWARD OF COUNSEL FEES TO THE
            PLAINTIFF IN THE AMOUNT OF $58,646.20 WAS
            BOTH AN ABUSE OF DISCRETION AND NOT
            SUPPORTED BY THE FACTS IN THE RECORD.


      Defendant's Point I, II, and III arguments are unavailing. But because

the judge provided insufficient factual findings to support the counsel fee

award referenced in Point IV, leaving us unable to determine its

reasonableness, we are constrained to vacate the award and remand for further

proceedings to allow the judge to supplement his findings.       We add the

following comments.

      Our review of a judge's factual findings in a Family Part matter is

limited. N.J. Div. of Youth and Fam. Servs. v. L.J.D., 428 N.J. Super. 451,

476 (App. Div. 2012). The judge's factual findings are "binding on appeal

when supported by adequate, substantial, credible evidence." Ibid. (quoting

Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)). "Because of the family courts'

special jurisdiction and expertise in family matters, appellate courts should

accord deference to family court factfinding."     Cesare, 154 N.J. at 413.

"Deference is especially appropriate 'when the evidence is largely testimonial

                                                                       A-3545-20
                                    22
and involves questions of credibility.'" Id. at 412 (quoting In re Return of

Weapons to J.W.D., 149 N.J. 108, 117 (1997)). This is so because the judge

has the opportunity to see and hear the witnesses as they testify, thereby

developing a "'feel of the case' that can never be realized by a review of the

cold record." N.J. Div. of Youth & Fam. Servs. v. G.M., 198 N.J. 382, 396

(2009) (quoting N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104

(2008) (internal quotations and citations omitted)). However, questions of law

determined by the trial court require our de novo review. Avelino-Catabran v.

Catabran, 445 N.J. Super. 574, 587 (App. Div. 2016).

      A decision concerning custody or parenting time rests within the judge's

sound discretion. See Abouzahr v. Matera-Abouzahr, 361 N.J. Super. 135, 157

(App. Div. 2003).      In any custody or parenting time dispute, "it is well

settled . . . the court's primary consideration is the best interests of the child[]."

Hand v. Hand, 391 N.J. Super. 102, 105 (App. Div. 2007) (citing Kinsella v.

Kinsella, 150 N.J. 276, 317 (1997)).         To resolve a contested custody and

parenting time matter, a Family Part judge must consider the statutory factors

under N.J.S.A. 9:2-4. Kinsella, 150 N.J. at 317.

      It also is well established a Family Part judge "has substantial discretion

in making a child support award. If consistent with the law, such an award


                                                                               A-3545-20
                                        23
will not be disturbed unless it is manifestly unreasonable, arbitrary, or clearly

contrary to reason or to other evidence, or the result of whim or caprice."

Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012) (quoting Foust v.

Glaser, 340 N.J. Super. 312, 315-16 (App. Div. 2001) (internal quotations

omitted)). A judge must consider the statutory factors under N.J.S.A. 2A:34-

23 in determining the amount of child support to be paid by the supporting

parent.12   Additionally, where a judge finds a parent is underemployed or


12
   The statutory factors a judge must consider under N.J.S.A.
2A:34-23(a) include:

             (1) Needs of the child;
             (2) Standard of living and economic circumstances
             of each parent;
             (3) All sources of income and assets of each parent;
             (4) Earning ability of each parent, including
             educational background, training, employment skills,
             work experience, custodial responsibility for children
             including the cost of providing child care and the
             length of time and cost of each parent to obtain
             training or experience for appropriate employment;
             (5) Need and capacity of the child for education,
             including higher education;
             (6) Age and health of the child and each parent;
             (7) Income, assets and earning ability of the child;
             (8) Responsibility of the parents for the court-
             ordered support of others;
             (9) Reasonable debts and liabilities of each child
             and parent; and
             (10) Any other factors the court may deem relevant.

                                                                          A-3545-20
                                     24
unemployed, the judge may impute income to that party for the purpose of

determining child support. Elrom v. Elrom, 439 N.J. Super. 424, 435 (App.

Div. 2015) (citing Caplan v. Caplan, 182 N.J. 250, 268-70 (2005)).13 Also,

pertinent to this appeal, and consistent with our holding in Golian v. Golian,

344 N.J. Super. 337, 342-43 (App. Div. 2001), an "SSA adjudication of

disability constitutes a prima facie showing that [a party] is disabled, and

therefore unable to be gainfully employed, and the burden shifts to [the

adversary] to refute that presumption."

      We also recognize an award of counsel fees is subject to appellate

review under an abuse-of-discretion standard. Barr v. Barr, 418 N.J. Super.

18, 46 (App. Div. 2011). A trial court's decision to grant or deny attorney's

fees in a family action will be disturbed "only on the 'rarest occasion,' and then

only because of clear abuse of discretion." Strahan v. Strahan, 402 N.J. Super.

298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer, 141 N.J. 292, 317

(1995)). That abuse occurs when the family court's "decision is 'made without

a rational explanation, [and] inexplicably depart[s] from established policies,




13
  This authority also is set forth in the Guidelines. See Pressler & Verniero,
cmt. 12 on Appendix IX-A to R. 5:6A.

                                                                           A-3545-20
                                      25
or rest[s] on an impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171

N.J. 561, 571 (2002) (citation omitted).

      Governed by these principles, we discern no reason to second-guess the

judge's findings relative to custody, parenting time or child support. Indeed,

the record reflects the judge considered the necessary statutory factors under

N.J.S.A. 9:2-4 when addressing custody and parenting time issues.            For

example, he noted defendant was "on a significant cocktail of various

medications" and had "significant problems that cause[d] th[e] court concern,"

whereas plaintiff was healthy and had "no psychiatric problems."       He also

noted the parties had stable living situations and would be able to

communicate regarding their daughter. But because the judge "did not get

adequate information regarding [defendant's] current medical . . . and

psychiatric condition[s]," he ordered defendant to undergo a "risk assessment"

and placed "the onus . . . on [defendant] to expand his parenting time" by

having him provide "competent evidence" he did "not present a risk" to Ann.

Considering defendant's testimony about his physical and mental health,

including his statement he suffered from "brain damage," the number of

medications he was prescribed for his ailments, and his admission of plaintiff's

concerns about the effect of his "temperament" on Ann was "reasonable," we


                                                                         A-3545-20
                                     26
have no reason to second-guess the judge's determinations about custody and

parenting time.

      Likewise, we cannot conclude the judge abused his discretion in fixing

child support. Here, he made findings about the child's needs, the parties'

educational and employment history, and their financial circumstances,

consistent with N.J.S.A. 2A:34-23(a), and he established a child support award

pursuant to the Guidelines. In doing so, he properly considered plaintiff's

unrefuted testimony she could again earn $17.50 per hour as a nursing

assistant, and he recognized defendant could not work due to his disability.

Further, the judge correctly noted the child support award might be modified

once defendant's workers' compensation benefits ended. The judge's factual

findings are well supported on this record.

      Regarding defendant's novel argument that we must remand this matter

based on the judge's failure to require the parties to file Custody and Parenting

Time/Visitation Plans (CPVPs) and CISs, we disagree. Preliminarily we note

we are not obliged to consider an issue not raised at the trial level. See State

v. Galicia, 210 N.J. 364, 383 (2012); see also State v. Robinson, 200 N.J. 1, 19

(2009) ("Appellate review is not limitless. The jurisdiction of appellate courts

rightly is bounded by the proofs and objections critically explored on the


                                                                          A-3545-20
                                     27
record before the trial court by the parties themselves."). To the extent we

review arguments raised for the first time on appeal, we consider them under a

plain error standard, meaning we disregard such errors unless they were

"clearly capable of producing an unjust result." R. 2:10-2.

      Here, we discern no such plain error. In reaching this conclusion, we

reiterate that on the first day of trial, the judge told plaintiff during her direct

examination, "[n]ormally, [the court] would require you to file what we call a

Parenting Plan." He then asked her what she would "propose in terms of a

Parenting [and] Custody Plan for [Ann]?" Plaintiff confirmed she opposed

expanding the existing parenting time arrangements "unless [defendant] . . .

identified what his problem[s were]," what "he's being treated for," and "what

medications he's on." In that vein, she asked that he undergo "a psych[iatric]

eval[uation]."

      When the trial resumed some four months later, the judge similarly

informed defendant, "[n]ormally, . . . lawyers [are required] to present a

custody and parenting plan" when those issues are in dispute, before the judge

asked defendant, "What is your plan? What do you think this court should do

as it relates to custody and parenting?" Accordingly, by the time defendant

testified, both parties had been informed of the need to file a CPVP, consistent


                                                                             A-3545-20
                                       28
with Rule 5:8-5,14 yet defendant never moved to compel plaintiff to file a

CPVP — and he failed to file his own CPVP — despite having months to do so

after plaintiff testified. He offers no reason for this oversight.


14
     Rule 5:8-5(a) provides:

              In any family action in which the parties cannot agree
              to a custody or parenting time/visitation arrangement,
              the parties must each file a [CPVP]. . . . [T]he
              [CPVP] shall include but shall not be limited to the
              following factors:

                    (1) Address of the parties;
                    (2) Employment of the parties;
                    (3) Type of custody requested with the reasons
                    for selecting the type of custody:
                           (a) Joint legal custody with one parent
                           having primary residential care;
                           (b) Joint physical custody;
                           (c) Sole custody to one parent, parenting
                           time/visitation to the other;
                           (d) Other custodial arrangement;
                    (4) Specific schedule as to parenting
                    time/visitation including, but not limited to,
                    weeknights,       weekends,     vacations,    legal
                    holidays, religious holidays, school vacations,
                    birthdays and special occasions (family outings,
                    extracurricular activities and religious services);
                    (5) Access to medical school records;
                    (6) Impact if there is to be a contemplated
                    change of residence by a parent;
                    (7) Participation in making decisions regarding
                    the child(ren);
                    (8) Any other pertinent information;

                                                                          A-3545-20
                                       29
      More importantly, defendant fails to explain how he was prejudiced by

the lack of a CPVP from plaintiff, considering the judge elicited testimony

from her on topics which otherwise would have been addressed in a CPVP,

such as her employment status, her living situation, and what type of custody

and parenting time arrangements she preferred and why. Accordingly, any

error on the part of the judge to sua sponte enforce Rule 5:8-5 was harmless.

      We also are not convinced the judge committed plain error in failing to

order the parties to update their CISs prior to trial. Per Rule 5:5-2(a), a CIS

"shall be filed and served in all contested family actions . . . in which there is

any issue as to custody, support, alimony or equitable distribution."

Additionally, under Rule 5:5-2(c), "[p]arties are under a continuing duty . . . to

inform the court of any material changes in the information supplied on the

[CIS]."   "All amendments to the statement shall be filed . . . no later than

[twenty] days before the final hearing." Ibid.

      Here, during plaintiff's cross-examination, the judge stated plaintiff

"previously filed her [CIS]," and he assumed defendant "did the same through

[his] attorney because there were prior motions for support . . . that would have

necessarily . . . required both sides to file such CISs." Plaintiff agreed this was

the case; also, defendant not only stated plaintiff had filed an "initial CIS," but


                                                                            A-3545-20
                                      30
said he'd retrieved his own "CISs" from his former attorney's "case file."15

Thus, because:      defendant did not dispute plaintiff filed a CIS during the

dissolution action; the judge elicited testimony from both parties about their

financial circumstances; and the record is devoid of any indication defendant

moved before or during the trial to have plaintiff update her CIS, we discern

no plain error in the judge's failure to order the parties to amend their CISs.

        Finally, we address defendant's counsel fee argument under Point IV.

As a threshold matter, we observe an allowance of counsel fees is permitted to

any party in a divorce action, Rule 5:3-5(c), subject to the provisions of Rule

4:42-9. See J.E.V. v. K.V., 426 N.J. Super. 475, 493 (App. Div. 2012).

        Under Rule 5:3-5, a judge must consider the following factors:

              (1) the financial circumstances of the parties; (2) the
              ability of the parties to pay their own fees or to
              contribute to the fees of the other party; (3) the
              reasonableness and good faith of the positions
              advanced by the parties both during and prior to trial;
              (4) the extent of the fees incurred by both parties; (5)
              any fees previously awarded; (6) the amount of fees
              previously paid to counsel by each party; (7) the
              results obtained; (8) the degree to which fees were
              incurred to enforce existing orders or to compel
              discovery; and (9) any other factor bearing on the
              fairness of an award.


15
     The record reflects the parties did not seek to introduce their CISs at trial.

                                                                              A-3545-20
                                        31
            [R. 5:3-5(c).]

      Significantly, "[i]n fashioning an attorney fee award, the judge must

determine the 'lodestar,' which equals the number of hours reasonably

expended multiplied by a reasonable hourly rate." J.E.V., 426 N.J. Super. at

493 (citations omitted); see also Rendine, 141 N.J. at 334-35. The "lodestar"

principle is used to determine the amount of the fee award, not whether to

award counsel fees.

      An award of counsel fees may be appropriate when one party acts in bad

faith, regardless of the parties' economic circumstances. See Yueh v. Yueh,

329 N.J. Super. 447, 461 (App. Div. 2000) (quoting Kelly v. Kelly, 262 N.J.

Super. 303, 307 (Ch. Div. 1992)) ("'[W]here one party acts in bad faith, the

relative economic position of the parties has little relevance' because the

purpose of the award is to protect the innocent party from unnecessary costs

and to punish the guilty party.")

      Here, the judge found plaintiff was unable to pay her outstanding

counsel fees totaling $58,646.20. He also concluded defendant acted in bad

faith, having squandered money throughout the marriage, and been found in

contempt during the divorce litigation.      Additionally, the judge found

defendant might have the ability going forward to satisfy plaintiff's counsel


                                                                      A-3545-20
                                    32
fees if he received proceeds from his pending worker's compensation and

personal injury cases. But the judge made no findings regarding the lodestar.

As we have noted, "[t]he amount of attorney fees usually rests within the

discretion of the trial judge, but the reasons for the exercising of that discretion

should be clearly stated," Khoudary v. Salem Cnty. Bd. of Soc. Servs., 281

N.J. Super. 571 (App. Div. 1995) (citations omitted), and "the court must . . .

make specific findings regarding the reasonableness of the legal services

performed," F.S. v. L.D., 362 N.J. Super. 161, 170 (App. Div. 2003).

"Without such findings it is impossible for an appellate court to perform its

function of deciding whether the [judge's] determination below is supported by

substantial credible proof on the whole record." Monte v. Monte, 212 N.J.

Super. 557, 565 (App. Div. 1986) (citations omitted).

      We also are concerned that it was not until the judge was rendering his

oral opinion on the issue of counsel fees that he asked plaintiff if she

"mark[ed] any exhibits into evidence."        Plaintiff responded there was an

inability on the part of the judge's clerk to "upload" the outstanding attorney

invoices she had submitted to the court, so the judge took it upon himself to

mark her attorney invoices as "P-1." Thus, we are not confident defendant had

sufficient opportunity to review and contest the reasonableness of the invoices.


                                                                             A-3545-20
                                       33
For these reasons, we are compelled to vacate the counsel fee award and

remand for a new determination of plaintiff's fee application. On remand,

notwithstanding that plaintiff is no longer represented by counsel, it remains

her burden to demonstrate her entitlement to counsel fees consistent with the

Rules of Court and the case law we have cited.

      Affirmed in part, vacated in part, and remanded for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                       A-3545-20
                                     34